        Case: 1:20-cr-00358-SL Doc #: 22 Filed: 11/04/20 1 of 2. PageID #: 94




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION



UNITED STATES OF AMERICA,                )     CASE NO. 1:20-cr-358
                                         )
                        Plaintiff,       )     JUDGE SARA LIOI
        -vs-                             )
                                         )
ROBERT D. McWILLIAMS,                    )     MOTION TO EXTEND MOTION DEADLINE
                                         )
                        Defendant        )



        Now comes the defendant herein, by and through the undersigned counsel and hereby

respectfully requests this Honorable Court for an extension of 30 days of the present motion deadline

herein of November 6, 2020. As grounds herefor the undersigned counsel submits that additional time

is needed due to complications caused by COVID-19 which have hampered the ability of the defense

to prepare this case. These complications include inability to have face-to-face visit with the client as

well as consultation with other persons related to the defense. .

        WHEREFORE, based upon the foregoing, an extension of 30 days of the present motion deadline

is respectfully requested.

                                                       Respectfully submitted,


                                                       /s/ Robert A. Dixon
                                                       ROBERT A. DIXON (#0022466)
                                                       4403 St. Clair Avenue
                                                       Cleveland, Ohio 44103
                                                       (216) 432-1992
                                                       (216) 881-3928 facsimile
                                                       Dixonlaws@aol.com
        Case: 1:20-cr-00358-SL Doc #: 22 Filed: 11/04/20 2 of 2. PageID #: 95




                                     CERTIFICATE OF SERVICE

       This document was filed via the ECF system for the U.S. District Court for the Northern District of

Ohio and served upon all parties by operation of that system, this 4th day of November, 2020


                                                     /s/ Robert A. Dixon_________________
                                                     ROBERT A. DIXON
                                                     Attorney for Defendant
